Judgment, Supreme Court, New York County (James Leff, J.), rendered April 2, 1996, convicting defendant, upon his plea of guilty, of robbery in the second degree (two counts), criminal possession of stolen property in the third degree and criminal possession of stolen property in the fourth *32degree (six counts) and sentencing him to two terms of 3 to 9 years and seven terms of 1 year, all to be served concurrently, unanimously affirmed.
Defendant’s challenge to his plea allocution is unpreserved and we decline to review it in the interest of justice. Were we to review it, we would conclude that this was not the rare case in which the record of the allocution casts doubt on a defendant’s guilt (see, People v Toxey, 86 NY2d 725). Defendant’s allocution, read as a whole, clearly establishes that he knowingly admitted, his accessorial liability. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Lerner and Friedman, JJ.